Earl Warren: Number 512, Clifton E. Baird and Violet L. Baird, Petitioners, versus Commissioner of Internal Revenue. Mr. Ponder, you may proceed.
Lester M. Ponder: Mr. Chief Justice, may it please the Court. I'd like to refer at this time to two statements that were made -- have been made by the counsel for the Government which are on my mind. One is that it has been a long established administrative practice to treat the accruals as the Government contends in this case. I'd like to point out that first on that point, the administrative ruling to which counsel refers was not issued until 1957 long after this question was deeply in litigation in the lower courts. Secondly, I'd like to point out that the Commissioner has never seen fit to embody this position in regulations either under the 1939 Code or more lately under the 1954 Code. And we submit that if the Commissioner felt strongly as to the correctness of this administrative position, he would have embodied it in a regulation carrying the weight of a regulation and not of a ruling, which, of course, it does not have the standing on regulation, secondly, on the point just made as to the accrual point of the later deduction. I believe it is safe to say that a search of all the cases decided by this Court involving the proper year of accrual of items, of income or deductions in the lower courts without exception and that includes two cases, I think the most recent cases of this Court on the accrual question which have not been referred to, those are the Dixie Pine Products and the Security Flour Mills cases which are cited, of course, in the brief in 1944. And in none of those cases, I submit, has this Court eluded to or ever referred to any later offset or credit as having any possible effect on the year of accrual but the test being as annunciated in the Spring City case and as reiterated in all the later cases that is the right to income which becomes fixed in the year which was determined to question. The offset to --
Earl Warren: What --
Lester M. Ponder: Excuse me.
Earl Warren: -- what was the practice between 1931, as counsel referred to the ruling of the Department, and 1957. Did the 1957 regulation changed the practice or did it merely codify it in -- in the regulations?
Lester M. Ponder: Let me say this, Your Honor, in the first place, it was never put in the regulations in 1957 and has --
Earl Warren: Well, whatever --
Lester M. Ponder: The ruling, a revenue ruling.
Earl Warren: Ruling.
Lester M. Ponder: As I understand it, Your Honor, there was no change in the treatment accorded by the Commissioner when the question arose as to how taxpayers treated it in that interim period, I cannot say. In other words, the 1931 ruling was -- what is known as a GCM, which is the General Counsel's Memorandum so-called at that time. Frequently, as you know, taxpayers do not see fit to follow inferior administrative rulings but preferring to litigate those rulings if they feel they are incorrect. Now, as -- answering your question, as far as I know, there was no change in this general view of the Commissioner during that period. But as I say, he failed to give this position the dignity and standing of a regulation even though from the year, I say, 1948 to the present, this question has been litigated time and time again but no changes -- but, as I say, no regulation was issued on the point. I called the Court's attention briefly to an error in printing on page 9 of the brief. I do not think it is material. But in the line on that page in a tabulation entitled Financing Charge Paid to Finance Company $420, that amount should be $1265.80 as it appears on page 18 of the record which is given as the reference there, that is there is no confusion if the record is checked but it's simply in the printing there was a transposition because that figure had appeared earlier in the tabulation. I simply call that to the Court's attention. Now, I will endeavor not to repeat the basic accrual points which have already been, I think, very amply covered by preceding counsel. I would like to point out to the Court, however, that it is the position of the petitioners in the Baird case that their rights to income where even more contingent during the taxable years than those of the automobile dealers. Why? Why do I say that? First place, automobile sales, of course, have been financed by finance companies organized especially for that purpose over a period of many years, 30 or 35 years or longer, whereas the Baird case involves mobile homes which are sometimes referred to as house trailers rather than automobiles as in the Hansen and Glover cases just argued. House trailers were of comparatively small use prior to World War II but with the wartime housing shortage, the need for itinerant workers and other such causes, the house trailer industry began to increase greatly about 1945. As a matter of fact, it's now estimated that about 3,500,000 persons live in about 1,200,000 house trailers at this time. And in 1948 -- excuse me, 1958 last year for every 100 houses started, 14 new house trailers were manufactured to show the growth, the growth of the industry. Now, what significance does that have on our case? We think it has this significance that the trailer dealers, like the automobile dealers before them, were unable to finance their sales and had to turn to outside financial institutions for this service. But the established automobile finance companies apparently had no interest in this business. Consequently, the few institutions which would agree to furnish financing were in a bargaining position which permitted them to incorporate very stringent terms governing the retail dealers such as the Baird's and their rights to the amounts credited. Now, why did they have this difference between the trailers and automobiles? Several facts quickly show it. One is that there was a very long credit period for trailers as compared to automobiles. It would run from three to seven years as compared to an average of perhaps two and one half years for automobiles. Secondly, trailers cost more than automobiles in the nature of the product. They will average from $5000 to $8000 in price compared to automobile prices during our period, and I quickly say this was several years ago before prices are as high as now when the automobiles would be between, say, $2500 and $4000 for the average car. The third factor that made the house trailer dealers in a very poor position to arrange financing was the transient and impermanent nature of the majority of trailer purchasers compared to automobile owners. Now, only two Circuit Courts of Appeal have had occasion to consider the identical question that is involved in the Baird case on these facts. They are the Blaine Johnson case in the Fourth Circuit and the Texas Trailer-coach case in the Fifth Circuit. I submit that the facts in all three cases are identical and I do not believe that the Government contends to the contrary. During this period, we have an additional complication in our case that is not present in the Hansen and Glover case, that is complication on the facts. Mr. Baird and Mrs.Baird, as partners, did business during this period with three separate finance companies. Well, of course, each one drove a separate bargain. They are all in the record. Most of those agreements were in writing. There were some oral bases which are in the record in two of the three agreements. But the basic agreement and the one to which I want to refer chiefly was with Minnehoma Financial Company of Tulsa, Oklahoma and that was entirely in writing and, of course, is in the record. I believe it's at page -- starting at page 27. Now, during this taxable period, the Baird's, as I say, assigned their contracts and I want to point this out to that contrary to a statement yesterday which I'm sure was simply a slip on the part of counsel for the respondent, in Minnehoma, there was no note but in the other two Midland and Michigan, the other two companies, did have notes. We do not think that is material. I simply call that to the Court's attention so the Court will understand that in the Minnehoma, there was no note. There was simply the conditional sales contract. Now, I will, for purposes of the gravity of time allotted me, refer solely to the details of the Minnehoma agreement for this reason. The Minnehoma agreement, of the three agreements involved in the Baird case, is the only one that is common to the three cases involving trailer dealers, that is Blaine Johnson in the Fourth Circuit, Texas Trailer-coach in the Fifth and the Baird case. Therefore, since it's as a common contract, and I'd like -- like to just simply stress that one contract. And, of course, as I have said that's at record 27 in toto and another reason for referring to that one is that it was entirely in writing. Now, under that contract, what were, what were the limitations on the Baird's that made their rights to these credited amounts so contingent that we contend they were not accruable in the years of the sales of the trailers? First, the trailer purchaser must complete a credit form supplied by Minnehoma. Minnehoma supplied the credit form. The dealer had to forward this in two copies of either at Dun & Bradstreet or a retail merchant's credit report to Minnehoma. And Minnehoma had to approve the purchaser's credit before there could be any sale. Secondly, each trailer contract had to be on a printed form provided by Minnehoma, in which the name, of course, Minnehoma is inserted therein at the appropriate places as will be shown in the record. Thirdly, the balance owed by the purchaser is payable only at the Minnehoma office in Tulsa and if, by any chance, it should be paid to the dealer, he has to immediately forward these under very stringent conditions on that. Next, Minnehoma designated the amount of the down payment. Fifthly, the dealer unconditionally guaranteed Minnehoma against any losses including loss of prospective profits. That's the wording of the agreement, “prospective profits”. This guarantee, therefore, covers much more than the 5% holdback. It covers insurance premiums for the full-term. If the -- if the purchaser would prepay, still Baird was liable only full-term insurance premium, same way with finance charges. They guaranteed full-term finance charges, prospective profits. So you can see that Baird's reserve was subject to being reduced by much more than the 5%, not only that involved but these other factors. And that, of course, is pointed out in detail at page 19 of the brief. Now, what does Baird get back? The contract says this, “An amount to be determined, to be determined by Minnehoma from time to time in its absolute discretion, equal to not more than 5%”. Not just 5%, equal to not more than 5%. But the total purchase price would be credited by Minnehoma. Payments, when do they be made? They are to be made only from time to time as determined by Minnehoma. Then in addition to this holdback reserve credit, Minnehoma may, but it doesn't have to, credit the partnership with a portion of the finance charge of matter solely within the discretion of Minnehoma. And then, of course, if that is done, that credit, of course, becomes subject to the same contingencies governing the hold -- the holdback, as I've already outlined. I call the Court's attention to a -- to another provision this contract, we think, makes Baird's rights extremely contingent. Minnehoma's determination as to the possibility of the contingent liability shall be filed and not subject to question by the dealer. And how could that be written any stronger, I submit? Thirdly or I should say further, Minnehoma could reassign any contract upon such terms as -- and conditions as Minnehoma should determine and even if they did that without Baird having anything to say about it, they didn't waive their rights against Baird, expressly in the contract and then such as her niece would succeed to all of Minnehoma's rights against Baird. Now, as I say, these identical facts were before the Fourth Circuit in the Johnson case and they were before the Fifth Circuit in the Texas Trailer-coach case. In Johnson, there were other contracts also which, as we say, just as we had other contracts, we think that fundamentally, they were of the same general nature but, of course, differed in their precise wording. In the Seventh Circuit opinion in this case, we feel that the Court made an error in failing to perceive the identical factual situation between the two cases because there is a reference in the opinion of that Court to a possible deviation between the facts where the Court states in the last paragraph of its opinion, “Ignoring some of the factual differences,” the Court said, “we decline to follow if -- all the same rather, “we decline to follow Johnson and Texas Trailer-coach”. I submit there are no factual differences and that that error caused the opinion of the Seventh Circuit to be contrary to these petitioners. The reason, as I say, that I say the facts are the same, it was stipulated in the tax court trial of the Baird case that the entire Blaine Johnson record was received in evidence in the Baird case. How could the facts be different on that stipulation? Secondly, in the -- in the Texas Trailer-coach case, the only finance company involved was Minnehoma. The contract was in evidence, the agreements were in evidence and, of course, they were identical with the agreements in the Baird case because Minnehoma had drawn up a set of agreements and contracts which it used uniformly with trailer dealers. And in any event, they are identical and our comparison shows that. Now, the basic accrual principles coming to those points, as I say I will not dwell at length because I think they have been covered. But I would like to point out to the Court that it has been held on several occasions that a strained construction in administrative efforts to accrue income should be avoided. And we submit that the position here of the respondent is an extremely strained effort to accrue income regardless of what else may be said. I also like to point out that in the Dixie Pine Products case and the Security Flour Mills case of this Court in 1944, Mr. Justice Black said that the right to income -- excuse me, when the right to income has become final and definite in amount, then the income is to be accrued. And I think that in some of the discussions on this point, those cases have been overlooked. And I call the Court's attention to those cases which, of course, cited in the brief. We feel that we have shown that substantial contingencies govern the petitioner's rights to the amounts credited. They were, of course, clearly unavailable to the petitioner's in any sense during the tax years involved whether they would ever be available was uncertain during the taxable years because of this wide control of the finance companies over the credited amounts. And as I have already pointed out, the respondent has never challenged the similarity in effect of the three finance companies that we have involved in this case. So, of course, as time won't permit, I won't go into the others except to say that they are substantially similar. Now, with respect to this one or two transactions hypothesis, of course, we say under the decided cases of that there simply was one transaction here. The -- that was so held expressly in those words in Johnson and expressly in Texas Trailer-coach, and our facts are identical. And we say that only that result can obtain here. We say that further in its brief, the respondent states on pages 40 and 41 that regardless of whether this Court holds a one or two transaction hypothesis, the tax result must be the same. So curiously enough, we find respondent arguing in this Court that there are two transactions and it's saying the brief that it makes no difference. Now, quickly as to the finance company being a party, we think in treat and in fact it was a party. From Texas Trailer-coach, we find this language. A trailer dealer has little hope of opinion financing unless he agrees to the establishment of a reserve account. Its existence means life or death to the trailer business. And again, from Blaine Johnson in the Fourth Circuit, those few financial institutions which would finance this paper were able to dictate to the trailer dealers the terms on which they would do so. In view of these facts, we feel that our position should be sustained. And I would like to say again that curiously here, the respondent also has departed from his historic position and the historic position of this Court as exemplified by the Clifford case, the horse case and many others in arguing what we feel is a hyper technical argument which glorifies form instead of the substance of the transaction which, of course, is well established to be the guiding tax principle. If I have any further time, Your Honor, I will reserve it.
Earl Warren: Mr. Rothwacks.
Meyer Rothwacks: May it please the Court. The question on whether or not the Commissioner's position in these cases glorifies form over substance was the subject was the subject of some comment in article in 43 Cornell Law Quarterly. There, the editorial comment looked to the decision of the Texas Trailer-coach case which involved the sale of trailers as it does in the Baird case. The note editor concludes and we think that this is a correct conclusion calling attention to Judge Wisdom's estimation in the Texas Trailer case that the Commissioner was fascinated by the form and overlooked the substance of the transaction as my Brother says, he said that it was submitted that this criticism applies equally well to his own analysis which stretch -- stress so heavily the unitary nature of the transaction. And that this stress of form over substance by the taxpayer in emphasizing the unitary nature of the transaction was demonstrated by a consideration of the situation in which a dealer disposes of some notes by subsequent independent sales while retaining others. In such a case, the editor says, it would seem to be clearly necessary to accrue the full value of the notes which are discounted as well as those which are retained. What it want to admit is this, as it seems the Court must, is it not a surrender to form to say that different tax consequences for discounted note should follow merely because the two sales have been simplified and integrated into a single transaction.
Charles E. Whittaker: (Inaudible) would you state the citation --
Meyer Rothwacks: 43 Cornell Law Quarterly.
Charles E. Whittaker: 43?
Meyer Rothwacks: 43 Cornell Law Quarterly.
Charles E. Whittaker: Thank -- thank you.
Meyer Rothwacks: At --
Charles E. Whittaker: Thank you.
Meyer Rothwacks: -- at 719 dealing with a decision in the Texas Trailer-coach case.
Charles E. Whittaker: Thank you.
Meyer Rothwacks: I shall not burden the Court in this rebuttal with a restatement of the Government's position. I'd like merely to point out in response to the Chief Justice's inquiry as to the Government's administrative position in these cases that it has been a perfectly consistent administrative policy ever since 1931, some nine years before the first litigated case in this area. I -- I merely adverted to the 1957 ruling because the 1957 ruling spells out, and it was very helpful indeed, spells out the nature of the transactions in these cases. The -- the GCM merely stated the policy and it stated it in this unequivocal fashion. It observed that in the event the purchaser fails to meet his obligation, that is a man who buys the car or buys the trailer, the dealer is given the benefit of the reserved credit through a corresponding reduction in his liability to the finance company. The ruling said that in as much as the taxpayer has adopted the accrual method of accounting, he must be consistent in the treatment of all of his items of income. Such treatment under the accrual method demands that each item of income shall be accrued when earned rather than when received. This is the basis upon which the theory of accrual is founded and the possibility of an item of earned income not being received due to some unforeseen circumstances is immaterial. It is true, the Commissioner said, that where an entry on the books of account is based on a remote contingency which may never happen such item could not reasonably be accrued for income tax purposes. The contingency must, however, be something more, something more than the mere possibility of the debtor not satisfying his indebtedness. The facts show -- the Commissioner said, the facts show that the reserved credit is not a contingent credit but is paid to the dealer either at the time the note is liquidated by the purchaser or in case the purchaser fails to meet his obligation, the dealer is given the benefit of the reserved credit through a corresponding reducion in his liability to the finance company. Now, in that connection, it is far clearer in the Baird case than in Glover and Hansen because of the contractual obligations running from the dealer to the finance company on the separate contract entered into between those two entities, that the reserve could be charged when there was a loss on repossession, that the reserved to be charged when there was a prepayment, that the reserved could be charged on account of any indebtedness whether or not related to defense, action and question between any indebtedness between the dealer and the finance company. Now, in that circumstance, in that circumstance, it becomes all the more evident in Baird than it was in Glover and Hansen, that the dealer will either get the amount in that dealer's reserved in cash or he will get it by something that from a tax point of view is the equivalent of cash and that is the discharge of his obligations. Thank you.
Lester M. Ponder: If the Court please. Just two comments, I believe, here. One is again, on the two-transaction hypothesis, it is my belief that the Seventh Circuit Court of Appeals decision on the two transaction point was based primarily on taking certain testimony of Mr. Baird out of context and attributing to it a meaning which did not exist, that is to say in testimony on cross-examination, he was asked if when the trailer purchaser came to his place of business, the purchaser knew what finance company was going to handle the transaction. Well, of course, he said no. But the other evidence shows that before the sale was completed, the purchaser knew the identity of the finance company. As I say if, for no other reasons, than that in the contract itself, the finance company name was set forth, the payment place to be at that location and many other such points. But the Court apparently, as I say, I think in error, seized on that one statement out of context that when he walked in his place of business and picked out the trailer, of course, he didn't know at that time, he wanted a model, a certain model at a certain price, only later when they discussed terms and his credit was approved by the finance company. Of course, before the sale was completed, then, of course, the purchaser did know. So as I say, I think that was the crux of the erroneous holding on the two-transaction point if that is important in this case. Secondly, again referring quickly --
Potter Stewart: (Voice Overlap) the --
Lester M. Ponder: Yes.
Potter Stewart: Excuse me, the -- the Seventh Circuit did reason to its conclusion upon the basis that this was two transactions and (Voice Overlap) --
Lester M. Ponder: That's correct, Your Honor.
Potter Stewart: -- so that the Sixth Circuit in the Schaeffer case.
Lester M. Ponder: That's correct, Your Honor.
Potter Stewart: But it's the Government's position here, an alternative position, if you will, that even if this be assumed to be one transaction, still, for the reasons they developed in their brief, the Commissioner should prevail.
Lester M. Ponder: That's correct, Your Honor. And I don't feel I should spend more time on the point because of their position in -- in that regard.
Potter Stewart: I just want to be (Voice Overlap) --
Lester M. Ponder: Yes, that's my understanding.
Potter Stewart: It didn't feel that that was necessarily dispositive whether or not this was one or two transactions.
Lester M. Ponder: That's correct. I'm simply trying to explain why I think the Seventh Circuit did go off on a tangent if that should be important. That's my only point on that. Secondly, I want to point out again that this administrative ruling in 1957, again, does not have the standing, in our opinion, to which respondent attributes because it simply is a restatement of their argument before this Court and before all the Courts of Appeal and before the tax court. It's just nothing more than a restatement in a more elaborate form on certain points. But the point is it is not of the standing, of course, of a regulation. Now, we'd like to point out here, as I've already done, I'd like to say that there is much more here than the debtor not satisfying his indebtedness, as I pointed out. Baird was liable for loss of prospective profits, for example, which had nothing to do with the debtor not satisfying his indebtedness. It's -- it's just the opposite. If he has satisfied it early, that caused Baird to be liable under that provision. Then in conclusion, I would say, Your Honors, that as I understand respondent's argument, he is asking this Court to establish a new rule of accrual something that might be called the possible later offsetting tax benefit theory. This Court has never adopted such a view. And we submit that the established accrual principles governed this case and require decision for the petitioners. I thank you.